NOTE EXCHANGE AGREEMENT THIS NOTE EXCHANGE AGREEMENT (the “Agreement”) is effective as of August 15, 2009 (the “Effective Date”) by and between CoConnect, Inc., a Nevada corporation (the “Company”) and Noctua Fund, LP, a Delaware limited partnership (“Noctua”). The Company and Noctua may be individually referred to herein as a “Party” and collectively as the “Parties”. RECITALS WHEREAS, on or about October 25, 2007, the Company issued a $55,000 convertible promissory note (the “Initial Note,” a copy of which has been attached hereto as Exhibit A), with such debt currently maintained on the Company’s books and records; WHEREAS, as of the date of this Agreement, Noctua currently owns all right and title to the Initial Note; WHEREAS, pursuant to Section 5 of the Initial Note, the Initial Note is currently in default due to non-payment; WHEREAS, Noctua has made demand for payment of the entire balance of the Initial Note pursuant to Section 6 of the Initial Note; WHEREAS, the Company has reviewed its books and records and confirms: (i) the existence of and liability for the Initial Note; (ii) Noctua is the current owner of the Initial Note; and (iii) the Initial Note is currently in default; WHEREAS, the Company has approached Noctua and requested additional funding to assist the Company in their ongoing financial reporting requirements; WHEREAS, considering the Company is unable to settle the Initial Note through the payment of cash, the Company believes it to be in the best interest of the Company and its shareholders to settle the current liability under the Initial Note and exchange the debt underlying the Initial Note as described herein; NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for good and valuable consideration, the receipt of which is hereby acknowledged, it is hereby agreed as follows: AGREEMENT 1.Exchange Terms.The Initial Note is currently in default pursuant to its terms. Noctua hereby agrees to release the Company from all claims related to such default in payment and cancel the Initial Note. Following the execution of this Agreement, the Company shall issue Noctua two new promissory notes in the total amount of $56,333 (the “Settlement Notes,” represented by promissory notes series 08152009-A1 and 08152009-A2, copies of which have been attached hereto as Exhibit B and Exhibit C) which shall represent, acknowledge and memorialize the remaining balance due under the Initial Note and the New Loan defined below.
